ORDER
PER CURIAM:
Claimant appeals from the decision of the circuit court affirming the decision of the Labor and Industrial Relations Commission adopting the decision of the appeals referee finding claimant disqualified for unemployment benefits.
The finding of the commission that claimant left work voluntarily without good cause attributable to his work or to his employer, § 288.050.1(1), RSMo 1986, is supported by competent and substantial evidence, and is correct as a matter of law. The record supports a finding the appeals tribunal provided claimant a fair hearing.
The judgment is affirmed pursuant to Rule 84.16(b).